 148DECISIONSOF NATIONAL LABORRELATIONS BOARDbasis of a trip rate determined by the lessee's rate schedule, as com-pared to a percentage of the gross realized on each haul, in that case.I am satisfied that because the owner-drivers here make the sameinvestment, pay virtually the same costs, and take similar risks,their opportunities for increasing their profits by the use of theirown judgment are not significantly diminished by their method ofcompensation.Moreover, the owner-drivers' relationship to theirdrivers is virtually identical to that in theChemical Leaman TankLinescase.As I would therefore find, for the reasons given in mydissent in'that case, that the owner-drivers are independent contrac-tors and that the nonowner-drivers are their employees, it follows thatthe individuals in both groups are not employees of the Employer inthis proceeding, and the Regional Director properly dismissed thepetition.MEMBER JENKINS took no part in the consideration of the- aboveDecision on Review and Direction of Election.Chemical Leaman Tank Lines,-Inc.andTruck Drivers LocalNo. 348,,affiliatedwithInternational Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America, Peti-tioner.Case No. 8-RC,-5019.February 26,-1964DECISION ON REVIEW AND DIRECTION OF ELECTIONOn April 8, 1963, the Regional Director for the Eighth Regionissued a Decision and Order in the above-entitled proceeding findingthat all the drivers sought by the Petitioner, except three, were eitherindependent contractors or the employees of independent contractorsand therefore not employees of the Employer.With respect to thethree individuals mentioned above, he found that two were tem-porary employees and that all parties agreed that the third was anemployee.On the basis of these findings, the Regional Directorconcluded that since there existed only a one-man unit, no questionof representation was. presented.Accordingly, he dismissed thepetition.Thereafter, the Petitioner, in accordance with Section 102.67of the Rules and Regulations, Series 8, as amended, filed with theBoard a request for review of such Decision and Order. The Em-ployer filed a statement in opposition to the request for review.TheBoard by telegraphic order dated May 2, 1963, granted the requestfor review.The Employer filed a motion to present its views inoral argument as to why the Petitioner's request should be denied.146 NLRB No. 18. CHEMICAL LEAMAN TANK LINES, INC.149The Board has considered the entire record in this case and makesthe following findings : 1The Employer is engaged in the transportation of liquid chemicals,petroleum, and cement. It maintains two terminals in Barberton,Ohio one, the liquid terminal involved in the instant proceeding;the other, a cement terminal where the Employer owns its tractorsdriven by its employees represented by a labor organization not aparty herein.With the exception of 1 Employer-owned tractor usedin liquid hauling and the tractors assigned from its cement terminal,the Employer's liquid fleet terminal consists of approximately 17tractors for over-the-road hauling which are furnished by 9 indi-viduals, herein called the Owners, under a leasing agreement.Theseleased vehicles are driven by (1) owner-drivers who own one trailerleased to the Employer; .(2) multitractor owner-drivers who ownmore than one tractor and drive one of them; and (3) nonowner-drivers.who drive tractors owned by the multiple owners.Some of the important aspects of the lease and working relationshipbetweenthe Owners and the Employerare asfollows : (1) The Owneris responsible for all maintenance costs of the leased_ equipment, andmust furnishall gas andoil, although he is encouraged to utilize theEmployer's facilities;. (2) the Owner must display the Employer'sname and color on the equipment, and all drivers of such equipmentwearspecial safety clothing which is furnished at the Owner's ex-pense; (3) the, Owner must furnish acceptable drivers whose ap-plication for employment,forms aresupplied, reviewed, and retainedby the Employer. In addition, drivers are required to undergo physi-cal examinations by a doctor generally chosen by the Employer, al-thoughexaminationsby other doctors have been accepted; (4) theOwners withhold and pay all necessary taxes arising out of the em-ployment of drivers, but quarterly reports are made to the Employershowing that all necessary payments and deductions have been made;(5) the Owner must furnish at his expense all licenses, fees, and per-mits required. to operate the equipment. In addition, the Owner mustmaintain-fire, theft, and collision insurance on the leased tractor and isresponsible to the Employer for all costs andexpensesincurred by the.Employer such as shortage, spillage, and/or contamination of theproducts being delivered; (6) the Employer furnishes and pays thecost of public liability, propertydamage,and cargo insurance on theOwner's equipment.However, the Owner is responsible for the first$250 of damages to any Employer-owned trailer while in the custodyof the Owner; (7) the Employer may sublease the lessor's equipment'As we are of the opinion that the Regional Director's Decision and Order,the Peti-tioner's request for review,the briefs of the parties,and the record as a whole sufficientlypresent the issues, we deny the Employer's request for oral argument before'the Board. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere permitted by applicable law and regulations; (8) as compensa-tion, the Owners receive an agreed percentage of the gross obtainedfrom each load their equipment hauls; and (9) the lease is termin-able by either party upon 30 days' written notice._Dispatching is controlled by the Employer and, as far as prac-ticable, is made on a. rotating basis.After a load has been delivered,a driver is required to call the nearest terminal of the Employer sothat a return load, if any, can be assigned. If the Employer has noreturn order, work cannot be solicited and the trailer is returnedempty.Owners are generally free to choose their own routes and todecide whether to use a helper, but in certain cases the Employer canrequire that the Owners furnish two drivers with no increase in thepercentage of revenue paid the Owner.The Employer maintains a safety patrol in conjunction with othertrucking firms as part of a cooperative program. If an Owner ordriver of leased equipment is operating improperly, the Employer isnotified and the matter is in turn discussed with the Owner.Before they begin work the Employer gives the owner-drivers andother drivers a six-page document' titled "Uniform Rules sand Regula-tions,"which is a schedule of disciplinary penalties, ranging fromwarning to discharge for the omissions or commissions of acts relatingto driving, care of equipment, personal conduct, and schedules.TheOwners and drivers also receive a 29-page booklet entitled "Driver'sManual of Instructions" which covers company regulations, personalconduct, rules for safe driving, inspection and care of equipment,duties in case of accident, fire prevention, procedures under a monthlyaccident review board, and reports and forms.Although the Em-ployer contends that the above rules, regulations, and instructionsare not enforced, the record does not show. that the above documentand booklet were ever withdrawn and it further shows that one driverreceived the above material as recently as 1962.Although nonowner-drivers are subject to the Employer's approvalbefore employment and may be disciplined by the Employer, multipleowner-drivers have the power to hire and fire drivers of their tractors.'Moreover, the record indicates that the multiple owner-drivers re-sponsibly direct such drivers and that such authority is exercised notonly for the purpose of protecting the equipment involved, but alsoto be certain that the work assigned is properly performed.Applying the common law "right of control" test to the relationshipof the. Employer and Owners, we are persuaded on the record as awhole, and particularly on the following facts, that the Owners arenot independent contractors 22 See, e.g.,Bowman Transportation,Inc., 142NLRB1093 ; ReischTrucking and Trans-portation Co., Inc.,143 NLRB 953;Western Nebraska Transport Service, Division ofConsolidated Freightways.144 NLRB301; andNational Freight, Inc.,146 NLRB 144,issued the same day as the instant case. CHEMICAL LEAMAN TANK LINES, INC.151(1)The Owner must display the Employer's name and color onthe equipment and all drivers are required to wear special safetyclothing; (2) application for employment forms are supplied andreviewed by the Employer, and if a dispute arises as to the competencyof a driver, the Employer's judgment prevails; (3) all assignmentsare made by the Employer's dispatcher who also dispatches the Em-ployer's admitted employees; (4) drivers must keep in constant touchwith the nearest terminal after shipment is made so as to be availablefor a return load, and if there is no return order, work cannot besolicited; (5)' the Employer can require that the owner furnish twodrivers with no increase in the percentage of revenue to be received;(6) the Employer supports a safety patrol which checks on the methodby and manner in which drivers perform their work, and if an Owneror nonowner-driver of leased equipment is operating improperly, theEmployer discusses this with the Owner; and (7) the document andmanual are given to drivers at the time of their employment whichregulates the conduct of the drivers in minute and comprehensivedetail.In view of the foregoing we conclude, contrary to the RegionalDirector, that the owner-drivers and nonowner-drivers are employeesof the Employer within the meaning of the Act. Although the mul-tiple owner-drivers are not independent contractors under the com-mon law test,an issue arises asto whether they are supervisors withinthe meaning of the Act. The record shows that these individuals haveand exercise the power to hire drivers; subject to the approval of theEmployer, and to discharge them. It also appears that the multipleowners assign and transfer drivers -and responsibly direct them.Weare satisfied that the foregoing authority over drivers of their leasedequipment is exercised not only for the purpose of protecting theequipment involved, but also in the interest of the Employer's oper-ations.In these circumstances and especially as the multiple ownershave effective authority with respect to the tenure of nonowner-driverswhom we have found to be employees of the Employer, we find thatthe multiple owner-drivers are supervisors, within the meaning ofthe Act.We shall, therefore, exclude them from the unit.'PSeeDeaton Truck Linea,Inc.,143 NLRB 1372, andNational Freight, Inc., supra.Member Leedom would find, for the reasons set forth in his dissent herein,that theowners are independent contractors and that the nonowner-drivers are their employees.As such, he would exclude them from any unit found appropriate.Member Brown agrees that the owner-drivers and nonowner-drivers are employees, butdisagrees that multiple owner-drivers are supervisors under the Act.He finds that therecord clearly indicates that the multiple owner-drivers are subject to the same degree andmannerof control by the Employer over the means as well as the result of the work asnonowner-drivers and share the same community of interest and working conditions. Themultiple owner-drivers are employees rather than supervisors for, in his opinion, thedirection and authority they exercise over drivers of leased equipment are for the pro-tection of their leased property and are not in the interest of the Employer. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, we find that the following employees at the Em-ployer's liquid terminal in the Barberton, Ohio, operation constitutean appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All the owner-drivers, nonowner-drivers operating leased equip-ment, and truckdrivers operating the Employer's equipment, biit ex-cluding the multiple owner-drivers, temporary drivers,4 all other em-ployees, office clerical employees, professional employees, guards, andsupervisors as defined in the 'Act.-[Text of Direction of Election omitted from publication:]-MEMBER LEEDOM,dissenting :Unlike my colleagues, I wouldsustainthe Regional Director andfind that the, owner-drivers wholeasetheir tractors to Chemical Lea-man Tank Lines,, Inc., are independent contractors; and that thenonowner-drivers of these leased vehicles are "employees of the lessors,involved, and not of the lessee.The facts found by the Regional Director are undisputed" andestablish the following: Each 'of these owner-drivers owns one ormore tractors, representing a substantial investment' by him.Heobligateshimself under the leaseagreementto considerable overheadexpenses.These include the maintenance of his equipment; the cost ofgas andoil and of all licenses, fees, and permits required for its opera-tion; the charges for fire, theft, and collision insurance thereon; andthe wages of those who drive his equipment., In addition, the owner-driverassumesthe risk of all losses due to, shortages, spillage, orcontamination of the products hauled, and the first $250 of,any dam-age tothe lessee's trailers in his custody or the custody of his drivers.The owner-driver offsets the expenses which he incurs in these. re-pects against his percentage of thegross amount realizedon the loadshauled by his equipment. In contrast to theforegoing,.the lessee,Chemical Leaman, has no financial interest in the tractors other thanthe lease required by Interstate Commerce Commission regulations,and keeps no records of the owner-drivers other than a record ofpay-Significantly, too, under the lease arrangement, the lessor rather thanthe lesseearrangesfor the manning of the equipment and, as my col-leagues concede, sees to it, through responsible direction, that thework assigned is properly performed. Thus, in addition to assumingall the risks incidental to operation of the leased equipment, it is the4We agree with the Regional Director's finding that Ilosteller and Dodson,who wereusing two tractors from the cement terminal,were hired only for a limited period with noreasonable expectation of permanent employment at the liquid terminal and are not'eligible to vote in the election directed herein.We shall, therefore, exclude them fromthe unit.SeeE. F. Drew & Co., Inc.,133 NLRB 155, 157. CHEMICAL LEAMAN TANK LINES, INC.153owner-driver who decides whether he will drive his tractor or whetherto hire a driver and what route he or the driver is to take in reachinga given destination. If he hires a driver, he determines, by directnegotiations with the driver, the wages and fringe benefits to be paid.In addition, he is responsible for withholding 'all taxes and social se-curity payments from wages paid to his drivers, and for providingthem with safety clothing.He has sole authority to discharge hisdrivers, while thelesseemust take up with him any objection it mayhave to their conduct.The lessee'srolevis-a-vis the nonowner-drivers, on the other hand, consists chiefly of giving competency andphysical examinations preliminary to their employment by the lessors,of designating the tractor to be used and its destination, and of re-porting the drivers' safety violations; if any, to the lessors. In thisconnection, the written rules and driver's manual through which thelesseeformerly purported to regulate the conduct- of drivers are nolonger, if they ever were, enforced; indeed, their issuance .was largelyabandoned 3 or 4 years ago. It is noteworthy too, that while owner-drivers are responsible for furnishing one or two drivers, as the casemay be, ownersas well astheir drivers are free to refuse assignments.It is clear from these facts that the earnings of the owner-driversdepend'upon their resourcefulness in the maintenance and operation ofthe leased equipment.Their acumen in the care, maintenance, andinsurance coverage of their equipment, their choice of routes, theirdecision as to whether to work alone or to hire drivers, and theirselection of drivers and determination of the wages. to be paid will,in the final analysis, determine whether the lease arrangement ; willprove to be profitable., The entrepreneurial aspects of their relation-ship to thelesseeare further, underscored by the lease agreementsthemselves, which declare their status to be that of independentcontractors.'In view, therefore, of the opportunity of owner-drivers to increasetheir profits by the exercise of their own judgment, the risks under-taken, and their control over the manner and means by which theirbusiness is conducted, I would find that the owner-drivers are inde-pendent contractors, and that the drivers whom they hire to drivetheir leased equipment are their employees.' As neither owner-driverssN L R.B. v. A. S. AbellCompany and Hearst Consolidated Publications,327 F 2d 1C.A.4) ; Rei8ch Trucking and Transportation Co., Inc.,143 NLRB 953.See, also, thedissent inWesternNebraskaTransportation Service Division of ConsolidatedFreightways,144 NLRB 301, and the cases citedtherein.DeatonTruck Lines, Inc.,143 NLRB 1372, isclearlydistinguishablebecause there, unlike theinstant case,there wasa bargaining his-tory of inclusionof owner-driversand nonowner-driversin the sameunit withthe lessee'sadmittedemployees ;allwere covered by the samecollective-bargaining agreement, werepaid the same standardwage, and were subject to thedirectionand controlof the lessee.In addition,the lessee maintained a pool of acceptable drivers fromwhich the lessors wererequired to select their drivers;and the lessee oriented and reprimanded all drivers andrequired them to attend safety meetings. 7.54DECISIONSOF NATIONALLABOR RELATIONS BOARDnor their nonowner-drivers are employees of the Employer in thisproceeding, it would follow, as the Regional Director concluded, thatthe petition should be dismissed.MEMBER JENKINStook no part in the consideration of the aboveDecision on Review and Direction of Election.United Sugar Workers Union,Local 9, affiliated with Inter-national Longshoremen'sAssociation,AFL-CIO [AmericanSugar Company]andMelvin LawrenceUnited Sugar Workers Union,Local 9, affiliated with Inter-national Longshoremen's Association,AFL-CIOandBrother-hood of Sugar Workers.CasesNos. 2-CB-3700 and 2-CB-3700-2.February 27, 1964DECISION AND ORDEROn November 6, 1963, Trial Examiner Eugene F. Frey issued hisTrial Examiner's Decision in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a threemember panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings,' conclusions,2 and rec-ommendations of the Trial Examiner as modified below.1We agree with the Trial Examiner that the evidence amply supports a finding thatRandazzo had knowledge of Lawrence's activities on behalf of the Brotherhood.swhile we agree with the Trial Examiner that the Respondent's President Randazzothreatened employees with physical violence because of their opposition to Respondent, infinding that such threats were made,we rely only on the words used and not on the TrialExaminer's conclusion that the "quiet fashion" in which the statements were made "wascalculated to make them more ominous in their implications."146 NLRB No. 14.